IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-20-00287-CV

                       IN RE D.O.S. AND E.C., CHILDREN


                                  Original Proceeding

                           From the County Court at Law
                                 Ellis County, Texas
                             Trial Court No. 100818CCL


                            MEMORANDUM OPINION


       Relator’s petition for writ of mandamus filed on October 30, 2020 is denied, and

the October 30, 2020 stay is lifted.




                                               JOHN E. NEILL
                                               Justice

Before Chief Justice Gray,
Justice Neill, and
Justice Johnson
Petition denied
Opinion delivered and filed May 26, 2021
[OT06]